Title: To George Washington from Captain Ephraim Manning, 3 July 1776
From: Manning, Ephraim
To: Washington, George



May it please your Excellency
Wednesday 8 oClock A.M.[3 July 1776]

Last Night about 12 oClock I recd your Excellencies Orders to give my Assistance in taking the Stock of[f] Staten Island—beg leave to inform your Ex[c]ellency, that by the Advice of all my Officers, I left the Island Yesterday about 3 oClock P.M. the Inhabitants being unfreindly & the Enemy so near & my Party so small, had I staid any longer we must have fallen into their Hands, as they were surrounding the Island with their Shipping, & not long after we crossd the Ferry there came up two Armd Vessels, which I did (with the Assistance of an Officer of the Train & one three Pounder) my Endeavour to drive back & in some masure Effected.
I am now About 5 Mile up in the Jersey side, (my Men being very much fatigued) where I wait your Excellency’s Commands.

As their is a large Number landed & continually landing, beg leave to hint to your Excellency, whither a larger Party then I have at present under my Command, will not be necessary. I am with the greatest Respect your Excellencies Most Obedt hume Servt

Ephraim Man[ning]

